DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are canceled.
Claims 22-40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JP 2010-061906) in view of Morikawa et al. (JP2011-198514).
With respect to Claim 22:
Furuya discloses a wire (FIG. 1, 10) comprising: 

an insulation coating (FIG. 1, 12) that covers an outer periphery of the core wire (11), wherein the core wire (11) includes a distal end region (FIG. 1, see notation) containing a distal end surface (FIG. 1, see notation) of the core wire (11), and a body region (FIG. 1, see notation) being a part other than the distal end region (FIG. 1, see notation), the distal end region (FIG. 1, see notation) includes a first distal end region (FIG. 1, see notation) containing the distal end surface (FIG. 1, see notation) and a second distal end region (FIG. 1, see notation) located between the first distal end region (FIG. 1, see notation) and the body region (FIG. 1, see notation) and 
the insulation coating (12) includes: 
a distal end coating part (FIG. 1, see notation) that covers an outer periphery of the first distal end region (FIG. 1, see notation) in a tube shape, 
an insulation coating body (FIG. 1, see notation) that covers an outer periphery of the body region (FIG. 1, see notation) in a tube shape, at least one coating joint part (FIG. 1, see notation) that joins the distal end coating part (FIG. 1, see notation) and the insulation coating body (FIG. 1, see notation) together in such a way that at least part of an outer periphery of the second distal end region is exposed (FIG. 1, see notation).
Furuya does not expressly disclose wherein the insulation coating includes a coating extension part that extends from the distal end coating part beyond the distal end surface in a tube shape. 
[AltContent: ][AltContent: connector][AltContent: textbox (Coating exposed)][AltContent: connector][AltContent: connector][AltContent: textbox (2nd distal end region)][AltContent: ][AltContent: ][AltContent: textbox (1st distal end region)][AltContent: connector][AltContent: textbox (distal end region )][AltContent: ][AltContent: connector][AltContent: textbox (body region)][AltContent: connector][AltContent: textbox (coating joint part)][AltContent: connector][AltContent: textbox (insulation coating body)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (distal end coating part)][AltContent: ][AltContent: connector][AltContent: textbox (distal end surface)]
    PNG
    media_image1.png
    588
    947
    media_image1.png
    Greyscale

However, Morikawa teaches a coating extension part (FIG. 8, see notation below) that extends from the distal end coating part (FIG. 8, see notation below) beyond the distal end surface (FIG. 8, see notation below) in a tube shape (FIG. 5, 50).
[AltContent: textbox (8)][AltContent: connector][AltContent: textbox (distal end surface)][AltContent: textbox (distal end coating part)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Coating extension part)]
    PNG
    media_image2.png
    446
    1022
    media_image2.png
    Greyscale


With respect to Claim 23: 
Furuya in view of Morikawa discloses the wire, wherein a thickness of the coating joint part (Furuya, FIG. 1, see notation) in a radial direction is smaller than a maximum thickness of the insulation coating body (Furuya, FIG. 1, see notation) in the radial direction.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JP 2010-061906) in view of Morikawa et al. (JP2011-198514) and further in view of Kawamura et al. (United States Patent 9,065,261).
With respect to Claim 24: 
Furuya in view of Morikawa discloses the wire.
Furuya in view of Morikawa does not expressly disclose wherein the insulation coating body includes a first body part touching the coating joint part, and a second body part located farther from the distal end surface than the first body part is, a thickness of the first body part in the radial direction is the same as the thickness of the 
However, Kawamura teaches the insulation coating body (FIG. 4D) includes a first body part (FIG. 4D, see notation) touching the coating joint part (FIG. 4D, see notation), and a second body part (FIG. 4D, see notation) located farther from the distal end surface (FIG. 4D, see notation) than the first body part (FIG. 4D, see notation) is, a thickness (FIG. 4D, see notation A) of the first body part (FIG. 4D, see notation) in the radial direction is the same as the thickness of the coating joint part (FIG. 4D, see notation) in the radial direction, and a thickness (FIG. 4D, see notation B) of the second body part (FIG. 4D, see notation) in the radial direction is greater than the thickness (A) of the first body part (FIG. 4D, see notation) in the radial direction.
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd body part)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: textbox (1st body part)][AltContent: connector][AltContent: connector][AltContent: textbox (coating joint part)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (distal end coating part)][AltContent: connector][AltContent: textbox (distal end surface)]
    PNG
    media_image3.png
    228
    591
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuya in view of Morikawa with the teachings of Kawamura and provide the insulation coating body includes a first body part touching the coating joint part, and a second body part located farther from the distal end surface than the first body part is, a thickness of the first body part in the radial direction is the same as the thickness of the coating joint part in the radial .

Claims 25, 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JP 2010-061906) in view of Morikawa et al. (JP2011-198514) and further in view of Sato (WO 2013/069817).
With respect to Claim 25: 
Furuya in view of Morikawa discloses the wire.
Furuya in view of Morikawa does not expressly disclose a welded part that has been crushed in a cross direction crossing a longitudinal direction of the wire and closed by welding is formed in the coating extension part.
However, Sato teaches a welded part (FIG. 2, 13a) that has been crushed in a cross direction (FIG. 2, vertically downward direction) crossing a longitudinal direction (FIG. 2, horizontal direction) of the wire (FIG. 2, 11) and closed by welding is formed in the coating extension part (Description, sheet 10, lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuya in view of Morikawa with the teachings of Sato and provide a welded part that has been crushed in a cross direction crossing a longitudinal direction of the wire and closed by welding is formed in the 
With respect to Claim 28: 
Furuya in view of Morikawa and further in view of Sato discloses the wire, wherein a cross-sectional shape of the welded part (Sato, FIG. 3, 13a) orthogonal to the longitudinal direction (Sato, FIG. 3, see notation) of the wire is a track shape, an ellipse (Sato, FIG. 3, 13a see cross-sectional view), a U-shape, or a V-shape.
[AltContent: textbox (cross direction)][AltContent: textbox (longitudinal direction)][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    400
    640
    media_image4.png
    Greyscale

With respect to Claim 29: 
Furuya in view of Morikawa and further in view of Sato discloses the wire, wherein the cross direction (Sato, FIG. 3, see notation) is a direction orthogonal to the longitudinal direction (Sato, FIG. 3, see notation) of the wire (11).
With respect to Claim 30: 
Furuya in view of Morikawa discloses the wire.
Furuya in view of Morikawa does not expressly disclose an internal space of the coating extension part is filled with a sealing material, or a sealing member is inserted into the internal space of the coating extension part.
However, Sato teaches an internal space (FIG. 5B, see notation) of the coating extension part (FIG. 5B, see notation) is filled with a sealing material (FIG. 3, 13a) (Description, sheet 10, lines 11-19), or a sealing member is inserted into the internal space of the coating extension part.
[AltContent: connector][AltContent: textbox (coating extension part)][AltContent: connector][AltContent: textbox (internal space)][AltContent: ]
    PNG
    media_image5.png
    306
    799
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuya in view of Morikawa with the teachings of Sato and provide an internal space of the coating extension part is filled with a sealing material, or a sealing member is inserted into the internal space of the coating extension part so as to provide a welded part that has been crushed in a cross direction crossing a longitudinal direction of the wire and closed by welding is formed in the coating extension part so as to completely seal all exposed portion of the core wire 
With respect to Claim 31: 
Furuya in view of Morikawa and further in view of Sato discloses a wire with a terminal (Furuya, FIG. 1; 10, 20) comprising: 
the wire (Furuya, FIG. 1, 10); and 
a terminal (Furuya, FIG. 1, 20) attached to the wire (Furuya, 10), 
wherein the terminal (Furuya, 20) includes an electrical contact part (Furuya, FIG. 1, 21) capable of coming into electrical contact with a mating terminal, a wire crimp part (Furuya, FIG. 1, 22) to be crimped onto the wire (Furuya, FIG. 1, 10), and a terminal joint part (Furuya, FIG. 1, 25) that joins the electrical contact part (Furuya, FIG. 1, 21) and the wire crimp part (Furuya, FIG. 1, 22) together, and the wire crimp part (Furuya, FIG. 1, 22) includes two crimp pieces (Furuya, FIG. 1, 22A, 23A), and each of the crimp pieces (22A, 23A) is crimped onto the distal end coating part (Furuya, FIG. 1, see notation), the second distal end region (Furuya, FIG. 1, see notation), and the insulation coating body (Furuya, FIG. 1, see notation), and thereby the second distal end region (Furuya, FIG. 1, see notation) is sealed, or the wire crimp part (Furuya, FIG. 1, 22) is formed in a tube shape (Sato, FIG. 1; 21, 22, 23, 24) and crimped onto the distal end coating part (Furuya, FIG. 1, see notation), the second distal end region (Furuya, FIG. 1, see notation), and the insulation coating body (Furuya, FIG. 1, see notation), and thereby the second distal end region is sealed (Sato, FIG. 1; 21, 22, 23, 24) (Sato, Description, sheet 3, lines 10-22).

With respect to Claim 33: 
Furuya in view of Morikawa and further in view of Sato discloses a wire with a terminal comprising: 
the wire (Furuya, FIG. 1, 10); and 
a terminal (Furuya, FIG. 1, 20) attached to the wire (10), 
wherein the terminal (Furuya, FIG. 1, 20) includes an electrical contact part (Furuya, FIG. 1, 21) capable of coming into electrical contact with a mating terminal, a wire crimp part (Furuya, FIG. 1, 22) to be crimped onto the wire (10), and a terminal joint part (Furuya, FIG. 1, 25) that joins the electrical contact part (21) and the wire crimp part (22) together, and the wire crimp part (22) includes two crimp pieces (Furuya, FIG. 1; 22A, 23A), and each of the crimp pieces (22A, 23A) is crimped onto the distal end coating part (Furuya, FIG. 1, see notation), the second distal end region (Furuya, FIG. 1, see notation), and the insulation coating body (Furuya, FIG. 1, see notation), and thereby the second distal end region (Furuya, FIG. 1, see notation) is sealed, or the wire crimp part (Furuya, FIG. 1, 22) is formed in a tube shape (Sato, FIG. 1; 21, 22, 23, 24) and crimped onto the distal end coating part (Furuya, FIG. 1, see notation), the second distal end region (Furuya, FIG. 1, see notation), and the insulation coating body (Furuya, FIG. 1, see notation), and thereby the second distal end region is sealed(Sato, FIG. 1; 21, 22, 23, 24) (Sato, Description, sheet 3, lines 10-22).


Allowable Subject Matter
Claims 26, 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Claims 34-40 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 26 allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting when viewing in the longitudinal direction of the wire, a center of gravity of a cross-section of the welded part orthogonal to the longitudinal direction of the wire and a center of gravity of a cross-section of the distal end coating part orthogonal to the longitudinal direction of the wire do not coincide, as recited in claim 26, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 32, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting when viewing the wire crimp part from the electrical contact part in the longitudinal direction of the wire, a center of gravity of a cross-section of the welded part orthogonal to the longitudinal direction of the wire is located between a center of gravity of a cross-section of the distal end coating part orthogonal to the longitudinal direction of the wire and the terminal joint part, as recited in claim 32, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 34, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a manufacturing method for a wire, comprising: an exposing step of exposing at least part of a core wire by making a hole in an insulation coating; and a stretching step of stretching the insulation coating in such a way that the insulation coating extends beyond a distal end surface of the core wire, as recited in claim 34, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 40, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for manufacturing a wire with a terminal by attaching the terminal to the wire including a core wire and an insulation coating covering the core wire, comprising: an exposing step of exposing at least part of the core wire by making a hole in the insulation coating; a stretching step of stretching the insulation coating in such a way that the insulation coating extends beyond a distal end surface of the core wire; a crimping step of crimping a crimp piece of the terminal onto an exposed core wire; and a sealing step of sealing the distal end surface of the core wire by welding a part of the insulation coating after the crimping step, as recited in claim 40, in conjunction with ALL the remaining limitations of the base claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER G LEIGH/Examiner, Art Unit 2831